Citation Nr: 1522843	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a broken right arm.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for broken teeth.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

5.  Entitlement to service connection for a bilateral leg disorder.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to February 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2012 and December 2013, the Board remanded the case to afford the Veteran the opportunity to have a Board hearing at the RO.  Video conference hearings were scheduled in October 2014 and April 2015; the Veteran failed to report to both scheduled hearings.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (West 2014).  

In July 2012 the Veteran's attorney filed a motion to withdraw as counsel for the Veteran.  Submitted with the July 2012 motion was a statement by the Veteran consenting to the withdrawal of representation.  The Board finds that the attorney properly withdrew from representation.  The Veteran has not appointed another representative; he is therefore considered to be self-represented in this case.  

The scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the matter of service connection for depression (previously claimed as a nervous condition) has been recharacterized to reflect a psychiatric disability, however diagnosed.

The issues of service connection for a low back disorder (on de novo review), bilateral leg disorder, and GERD and whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a broken right arm, broken teeth and a psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision declined to reopen the Veteran's claim of service connection for residuals of a back disorder because new and material evidence had not been submitted.  

2.  Evidence received since the November 2001 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim for service connection for a low back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as this decision grants in full that portion of the claim that is being addressed, discussion of the duties to notify and assist is not warranted.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003). 

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" should be viewed as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In November 2001 the RO declined to reopen the Veteran's claim of service connection for residuals of a back disorder because new and material evidence had not been submitted; there was no evidence of a chronic back disability.  The Veteran did not appeal that rating decision, or submit new and material evidence within one year of the notification letter; therefore, the November 2001 rating decision is final.  See 38 U.S.C.A. § 7105.  

Evidence of record at the time of the final unappealed November 2001 rating decision consisted of the Veteran's service treatment record (STRs), which noted the Veteran was involved in an automobile accident in October 1978 and had severe muscle spasm of his lower back without fracture.  He was hospitalized for 5 day, out 3 weeks on leave and put on limited duty until late December 1978.  In the February 1979 report of medical history at separation, the Veteran noted that his health had changed since he joined the service.  He indicated that he had recurrent back pain.  Also of record at the time of the November 2001 final unappealed rating decision was an April 1986 VA examination that diagnosed the Veteran with lumbar myalgia following a motor vehicle accident while on active duty, (no objective findings).  

Evidence added to the record since the November 2001 rating decision includes VA treatment records that diagnose chronic low backache, including some evidence of radiculopathy.  Such evidence considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder (i.e., current diagnosis of a low back disorder) and raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 18.  Consequently, the Board finds that the evidence is both new and material, and that the claim of service connection for a low back disorder must be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a low back disorder is reopened, and the appeal, to this extent, is granted.


REMAND


Further development of the record is necessary to comply with duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

Regarding service connection for a low back disorder on de novo review, the evidence of record suggests that the Veteran's low back disorder may be related to a low back injury (secondary to an automobile accident) in service.  Thus, an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In an October 2008 statement, the Veteran noted that he continued to seek medical treatment at VA Medical Center (VAMC) in Memphis and that he had been seen at VAMCs in Houston, Texas, Oklahoma City, Oklahoma, Los Angeles, California,  Cleveland, Ohio, Atlanta, Georgia, and Jacksonville, North Carolina.  The only VAMC treatment records associated with the record are from Memphis, Oklahoma, and Houston.  In addition, an August 2008 VA treatment report (Memphis) indicated that a lumbar spine x-ray was ordered; there is no related x-ray report found in the record.  As VA records are constructively of record and may be pertinent evidence in the issues still on appeal, any VA records not associated with the Veteran's record must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of any (and all) treatment records of any VA treatment (including x-rays) the Veteran has received for his claimed disorders, to specifically include treatment records from the VAMC in Los Angeles, Cleveland, Atlanta, and Jacksonville and any updated treatment records from VAMC in Memphis, Oklahoma and Houston.

2.  After the development sought above is completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his low back disorder.  The claims folder and copies of all pertinent records must be made available to the examiner for review.  Any indicated tests or studies should be completed.  Based on examination of the Veteran, and review of the record:

(a) Please identify (by medical diagnosis) each back disability found.

(b) For each diagnosed back disability, indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include injury to the low back secondary to an automobile accident while in service)?

The examiner is asked to explain the rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the above, review the expanded record and readjudicate the claims.  If any remains denied, furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


